FIFTH DIVISION
                               MCFADDEN, P. J.,
                             RAY and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      April 4, 2018




In the Court of Appeals of Georgia
 A18A0574. ATLANTA TRUCK PARTS, INC. v. ZENON &
     ZENON CONTRACTORS, INC.

      MCFADDEN, Presiding Judge.

      After a bench trial, the trial court awarded Zenon & Zenon Contractors, Inc.

$128,972.90 in its breach-of-contract action against Atlanta Truck Parts, Inc. Atlanta

Truck Parts appeals, arguing that the person who signed the contract on its behalf

lacked the authority to do so. But the evidence supported a finding that the owner of

Atlanta Truck Parts authorized that person to act on the company’s behalf. Atlanta

Truck Parts also argues that the evidence does not support the amount of the

judgment because Zenon & Zenon’s work was deficient and it presented no receipts

to support its claim. But the testimony of Zenon & Zenon’s owner supported the

award. So we affirm the judgment.
      1. Facts.

      “A trial judge sitting without a jury is entitled to have his judgment considered

as a verdict by a jury, and if there is any evidence to support the finding, it should be

affirmed. Also the evidence must be construed most strongly in favor of the

prevailing party.” Broadcast Concepts v. Optimus Fin. Svcs., 274 Ga. App. 632,

635-36 (3) (618 SE2d 612) (2005) (citations and punctuation omitted).

      So construed, the evidence shows that Patricia Neville, who had died by the

time of trial, was the owner of Atlanta Truck Parts. Orlando Zenon (“Zenon”) is the

sole owner of Zenon & Zenon, a demolition contractor. In 2012, Zenon discussed

with Neville and her employee, Edwin Robles, completing the work necessary to

prepare the Atlanta Truck Parts property to lease out space to park trucks. At

Neville’s request, Zenon prepared a proposal.

      Zenon delivered the proposal to Robles, and together they presented it to

Neville. Robles signed the proposal in Neville’s and Zenon’s presence while Neville

was on the phone. Zenon did not insist that Neville sign the proposal because he had

seen Robles handle Neville’s business for her and he had witnessed Robles sign work

orders and proposals on behalf of Atlanta Truck Parts in the presence of Neville.



                                           2
Zenon & Zenon presented two other witnesses who testified that Robles handled

business for and signed checks on behalf of Atlanta Truck Parts.

      At trial, Zenon described the work he performed, testified that he completed

all of the work in the proposal, and identified pictures of the property before and after

the work was performed. Once he had completed the job, Zenon delivered an invoice

to Robles and Neville. When Atlanta Truck Parts did not pay, Zenon & Zenon filed

this action.

      2. Robles’s authority.

      Atlanta Truck Parts argues that the trial court erred in entering judgment for

Zenon & Zenon because Robles lacked actual or apparent authority to enter the

contract on behalf of Atlanta Truck Parts. We disagree.

       “The relation of principal and agent arises wherever one person, expressly or

by implication, authorizes another to act for him or subsequently ratifies the acts of

another in his behalf.” OCGA § 10-6-1. A principal-agent relationship

      may arise by implication as well as by express authority, and agency
      may be proved by circumstantial evidence. Agency may result where
      one party has apparent authority to effect the legal relations of another
      party by transactions with a third party, but . . . apparent authority to do
      an act is created as to a third person when the statements or conduct of
      the alleged principal reasonably cause the third person to believe that the

                                           3
      principal consents to have the act done on his behalf by the purported
      agent.


Hinely v. Barrow, 169 Ga. App. 529, 530 (313 SE2d 739) (1984) (citation and

emphasis omitted).

      Further, an estoppel arises as against the denial of agency when a
      principal places a purported agent in a position of apparent authority so
      that a person of ordinary prudence conversant with business usages and
      the nature of the particular business is justified in assuming that such
      agent has the authority to perform a particular act and deals with the
      agent upon that assumption.


Holcomb v. Evans, 176 Ga. App. 654, 656 (1) (337 SE2d 435) (1985) (citation and

punctuation omitted).

      Zenon & Zenon presented evidence that Neville had authorized Robles to act

for her on behalf of Atlanta Truck Parts. This evidence included Orlando Zenon’s

testimony that Robles signed the Zenon & Zenon proposal in Neville’s and Zenon’s

presence while Neville was on the phone; that he had seen Robles handle all of

Neville’s business for her; and that he had witnessed Robles sign work orders and

proposals on behalf of Atlanta Truck Parts in the presence of Neville on other

occasions. “Upon a review of the evidence, we cannot conclude that the trial court’s


                                         4
[judgment that included an implicit] finding of apparent authority was wholly

unsupported or clearly erroneous.” Holcomb, 176 Ga. App. at 657 (1).

      3. Completion of the contract.

      Atlanta Truck Parts argues that the trial court erred by awarding Zenon &

Zenon the full contract amount because the work was not completed, the work was

deficient, and Zenon & Zenon presented no reciepts. But Zenon’s testimony that he

completed the work in accordance with the terms of the proposal is some evidence

to support the judgment. See Broadcast Concepts, 274 Ga. App. at 635-36 (3).

Accordingly, the judgment in favor of Zenon & Zenon must be affirmed. Id.

      Judgment affirmed. Ray and Rickman, JJ., concur.




                                       5